DETAILED ACTION
	This Office action details a first action on the merits for the above referenced application No.  Claims 19-33 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 35 USC 371 National Stage filing of international application No. PCT/EP2019/057235 filed on 22 Mar. 2019, which claims benefit under 35 USC 119(a)-(d) to foreign application No. GREECE 20180100128 filed on 22 Mar. 2018.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 22 Sep. 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See for example pgs. 1-2, and 4.

Claim Objections
Claims 19-25 are objected to because of the following informalities:  

In claims 20-24, the “A” at the beginning of claims 20-24 should be ---The---.  In claims 19 and 25, the “X is S, N, O” should be ---X is S, N, or O---; the “R1 for X=N” should be ---when X is N, R1---; and “the X=S, O R1” should be ----when X is S or O, R1----
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In claim 20, the limitation of wherein R4, R5 are the same is indefinite because there are multiple instances of R4 and R5 in claim 19 for different variables A and R1 and it is not clear which instance R4 and R5 should be the same.  Similarly, in claim 21, the limitation of “wherein the alkyl-, haloalkyl-, aminoalkyl-, alkylamino-, alkyloxy- has 1 to 6 carbon atoms” is indefinite because there are multiple instances alkyl-, etc, for different variables and it is not clear in which instance the alkyl-, etc, should have the 1 to 6 carbon atoms.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19, and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sagnou et al. (J. Med. Chem.; published 15 Feb. 2019; see IDS filed on 22 Sep. 2020).

	Regarding claims 19 and 22-24, Sagnou et al. disclose 
    PNG
    media_image1.png
    248
    894
    media_image1.png
    Greyscale
 (see pg. 2639).  These compounds read on compounds of instant formula 1 wherein M is 99mTc; X=S or O; A=RA, RA=H;, B=RB, RB=H; C=RC, RC=H; D=RD, RD=H; X=N or S, R1=H or Me; and R2=R3=H.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toro et al. (Inorg. Chem. Commun.; published 2013; see IDS filed 22 Sep. 2020), in view of Bernard et al. (Inorg. Chem.; published 23 Jan. 2003; see IDS filed on 22 Sep. 2020).

	Toro et al. teach oranometallic benzimidazole: synthesis, characterization, and antimalarial activity (see title).  Toro et al. teach that bioorganometallic chemistry has developed as a rapidly growing and maturing area which links classical organometallic chemistry to biology, medicine and molecular biotechnology (see pg. 126).  Toro et al teach that with the aim to get more insight into bioorganometallic compounds with potential biological activity and as a part of our ongoing interest in the comparison of ferrocene and cyretrene bioconjugates here we report the synthesis and characterization of new cyrhetrenyl benzimidazole (see pg. 126).  Toro et al. disclose 
    PNG
    media_image2.png
    182
    582
    media_image2.png
    Greyscale
 (see scheme 1).  Toro et al. teach that all compounds presented IC50 values in the micromolar range.  These read in part on compounds of instant formula 1 
    PNG
    media_image3.png
    142
    233
    media_image3.png
    Greyscale
 wherein A=RA, RA=H;, B=RB, RB=H, NO2; C=RC, RC=H; D=RD, RD=H; X=N, and R1=R2=R3=H.  In both strains we observed better activity for the cyrhetrenyl compound 1-Re-(H,NO2)(IC50  =10.4-26.5 µM)(see pg. 127).
	Toro et al. do not disclose a compound of instant formula 1 wherein M is 99mTc.  	Bernard et al. teach aqueous synthesis of derivatized cyclopentadienyl complexes of technetium and rhenium directed toward radiopharmaceutical application (see title).  Bernard et al. teach that half-sandwich complexes of the type [(RCOCp)M(CO)3] with Re and 99mTc were synthesized from [M(OH2)3-(CO)3]+ in water.  The R group can be an organic residue or a receptor binding biomolecule with a spacer to cyclopentadienyl (Cp) (see abstract).  Bernard et al. teach that technetium and rhenium are subject of great interest as radiopharmaceuticals for diagnostic (99mTc) and therapeutic (188Re, 186Re) purposes.  99mTc is still the most widely used isotope in diagnostic nuclear medicine (see pg. 1014).  Bernard et al. teach Tc and Re Cp half-sandwich complexes (see scheme 1).  Bernard et al. teach that saline (pharmaceutically acceptable carrier) (see pg. 1019).  Bernard et al. teach that this pathway can be applied to other transition metal cations.  This route represents a general synthetic method for the production of radiopharmaceutical relevant technetium and also rhenium complexes, suitable for application in CNS receptor imaging.  This method underlines the possibility of introducing the very small and highly lipophilic [RCOCp)99mTc(CO)3] moiety into a variety of receptor binding molecules (see pg. 1020).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compounds of Toro et al. (1-Re-(H,NO2)) by substituting the Re with 99mTc taught by Bernard et al. because it would advantageously enable a radiopharmaceutical for diagnostic application such as diagnosis of malaria.

Claims 19, and 22- 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toro et al. (Inorg. Chem. Commun.; published 2013; see IDS filed 22 Sep. 2020), in view of Bernard et al. (Inorg. Chem.; published 23 Jan. 2003; see IDS filed on 22 Sep. 2020), in further view of Worachartcheewan et al. (Chemical Pap.; published 2013; see attached 892).

	Toro et al. teach as discussed above. In addition, Toro et al. teach that Sneur and coworkers have studied ferrocenylmethylbenzimidazoles with regard to their capacity to inhibit growth of cancer cells (see pg. 126).  Toro et al. teach that benzimidazole containing molecules have been demonstrated to antitumoral agent (see pg. 126).
	Toro et al. do not further disclose a method of diagnosing and/or treating a CNS disease in a subject in need thereof, optionally wherein the CNS disease is a CNS cancer.
	Bernard et al. teach as discussed above.
	Worachartcheewan et al. teach QSAR study of amidino bis-benzimidazole derivatives as potent anti-malarial agents against Plasmodium falciparum (see title).  Worachartcheewan et al. teach that P. falciparum has been documented as causing severe cerebral malaria culminating in the death of patients (see pg. 1462).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Toro et al. by further administering 1-Re-(H,NO2)) or 1-99mTc-(H,NO2)) to a subject having cerebral malaria as taught by Bernard et al. and Worachartcheewan et al. because it would advantageously enable treatment of disease which culminates in the death of patients.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Toro et al. by further administering 1-Re-(H,NO2)) or 1-99mTc-(H,NO2)) to a subject having CNS cancer as taught by Toro et al. and Bernard et al. because it would advantageously enable imaging and treatment of CNS cancers.  In both cases there would have been a reasonable expectation of success because Bernard et al. teach that derivatized Cp complexes of Tc and Re are suitable for application in CNS receptor imaging. 

Claims 19, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toro et al. (Inorg. Chem. Commun.; published 2013; see IDS filed 22 Sep. 2020), in view of Bernard et al. (Inorg. Chem.; published 23 Jan. 2003; see IDS filed on 22 Sep. 2020) and Torres-Gómez et al. (Bioorg. Med. Chem. Lett.; published 2008; see attached 892).

	Toro et al. teach as discussed above.  In addition, Toro et al. teach that the benzimidazole containing molecules have been demonstrated to be potent antiparasitic, antitumor and antimicrobial agents, and inhibitors of hepatitis C virus RNA polymerase [5] (see pg. 126).
	Toro et al. do not teach a compound of formula 1 wherein the haloalkyl has 1 carbon atom.
	Bernard et al. teach as discussed above.
	Torres-Gómez et al. teach the design; synthesis and in vitro antiprotozoal activity of benzimidazole-pentamidine hybrids (see title).  Torres-Gómez et al. teach that only compound 4, with a -CF3 (haloalkyl having 1 carbon atom) at position 5 of benzimidazole ring, showed moderate antimalarial activity with IC50 of 6.53 µM (see pg. 3149). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify compound of Torro et al. by further substituting the -NO2 with -CF3 as taught by as taught by Torres-Gómez et al. because it would have been expected to advantageously enable enhanced malaria targeting and/or provide an equivalent compound suitable for targeting malaria.

Claims 19-20, and 22-24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Toro et al. (Inorg. Chem. Commun.; published 2013; see IDS filed 22 Sep. 2020), in view of Bernard et al. (Inorg. Chem.; published 23 Jan. 2003; see IDS filed on 22 Sep. 2020), in further view of Can et al. (Chem. Biodiv.; published 2012; see attached 892).

	Toro et al. teach as discussed above.
	Toro et al. do not teach a compound wherein R4 and R5 are the same.
	Bernard et al. teach as discussed above.
	Can et al. teach that the [(Cp)M(CO)3] (M=Re, 99mTc) building block for imaging agents and bioinorganic probes (see title).  Can et al. teach that since Re and Tc belong to the same triade, it is possible to use identical compounds for combined therapy and imaging in a theranostic sense.  While Re-based compounds can be used for therapy, the homologous compounds with 99mTc can serve as imaging agents for single photon emission tomography (SPECT) (see pg. 1850).  Can et al. disclose 
    PNG
    media_image4.png
    140
    198
    media_image4.png
    Greyscale
 (see pg. 1852).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the Toro et al. by further incorporating a –NH2 (R4 and R5 are the same and are H) substituent on the Cp ring as taught by Can et al. because it would have been expected to provide an organometallic benzimidazole capable of SPECT imaging diagnosis potential malaria.  

Claims 19, and 22-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiritis et al. (ACS Med. Chem. Lett. Published 18 Sep. 2017; see attached 892), in view of Toro et al. (Inorg. Chem. Commun.; published 2013; see IDS filed 22 Sep. 2020) and Bernard et al. (Inorg. Chem.; published 23 Jan. 2003; see IDS filed on 22 Sep. 2020).

	Kiritis et al. teach 2-(4’-aminophenyl)benzothiazole labeled with 99mTc-cyclopentadienyl for imaging β-amyloid plaques (see title).  Kiritis et al. teach that within this framework, 2-(4’-aminophenyl)benzothiazol, known to display affinity and specificity for Aβ plaques, has been joined to the tricarbonyl fac-[M(CO)3]3+ (M-Re(I), 99mTc(I)) core through the cyclopentadienyl moiety to yield stable, neutral, and lipophilic complexes (Re1 and 99mTc-1, respectively).  The results are encouraging and contribute to the effort of developing a SPECT amyloid imaging agent (see abstract).  Kiritis et al. disclose 
    PNG
    media_image5.png
    239
    387
    media_image5.png
    Greyscale
 (see scheme 1).  Kiritis et al. teach that the diverse pharmacological spectrum of 2-substituted benzothiazoles (including cancer, inflammation, microbes, neurological disorders) justifies the further exploration of potential applications of 99mTc-1 and its rhenium analogue Re-1 (see pg. 1091).  Kiritis et al. teach dual fluorescence of 2-(4’-(N,N-dimethylamino)phenyl)benzothiazole and its benzimidazole analog (see ref. 14).  Kiritis et al. teach injection of complex 99mTc-1 (see pg. 1091).
	Kiritis et al. do not disclose a compound of formula 1 wherein the CpM(CO)3 replaces the 4’-aminophenyl of 2-(4’-aminophenyl)benzothiazole.  Kiritis et al. do not teach a method of diagnosing AD in a subject comprising administering a compound of formula 1.
	Toro et al. teach as discussed above.
	Bernard et al. teach as discussed above 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Kiritis et al. by substituting 4’-aminophenyl of 2-(4’-aminophenyl)benzothiazole with [CpM (CO)3] (M=Re(I), 99mTc(I)) as taught by Kiritis et al. and Toro et al. and Bernard et al. and optionally administer that compound to a subject in order to diagnose AD because it would advantageously enable joining the [CpM (CO)3] (M=Re(I), 99mTc(I)) to the amyloid binding benzothiazole to provide a low cost and broadly accessible diagnostic tool for AD.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618